Citation Nr: 1753560	
Decision Date: 11/22/17    Archive Date: 12/01/17

DOCKET NO.  11-31 831	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. C. Wilson, Associate Counsel


INTRODUCTION

The Veteran had active service from June 1966 to March 1970, which includes service in the Republic of Vietnam. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision that was issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  In May 2017, the Veteran testified at a hearing before the undersigned Veterans Law Judge.


FINDING OF FACT

The Veteran's bilateral hearing loss had its onset in service.


CONCLUSION OF LAW

Bilateral hearing loss was incurred in service.  38 U.S.C. §§ 1101, 1110, 1154, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran seeks service connection on the basis that his hearing loss began in service.

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).

For the purposes of the applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2017).

Notably, "section 3.385 does not preclude service connection for a current hearing disability where hearing was within normal limits on audiometric testing at separation from service. . . .  Therefore, when audiometric test results at a veteran's separation from service do not meet the regulatory requirements for establishing a 'disability' at that time, he or she may nevertheless establish service connection for a current hearing disability by submitting evidence that the current disability is causally related to service."  Hensley v. Brown, 5 Vet. App. 155, 159-60 (1993).

As a preliminary matter, the Board acknowledges that the Veteran currently has a bilateral hearing loss disability for VA compensation purposes.  See 38 C.F.R. § 3.385.

The Veteran reports that he was exposed to noise from aircraft jet engines on the flight line during service.  See March 2010 Statement In Support of Claim (VA Form 21-4138).  VA has already conceded the Veteran's exposure to noise during service, finds the Veteran's report of in-service noise exposure both competent and credible, and notes that his service records show that his reports are consistent with the circumstances of his service.  See Layno v. Brown, 6 Vet. App. 465, 469-70 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge); see also Jandreau v. Nicholson, 492 F. 3d 1372, 1376 (Fed. Cir. 2007) ("the Board retains discretion to make credibility determinations and otherwise weigh the evidence submitted").  Specifically, the evidence shows that his military occupational specialty was that of aircraft mechanic.

In a September 2010 examination report and November 2010 addendum, a VA examiner concluded that a comparison of the Veteran's June 1966 enlistment audiogram and January 1970 separation audiogram does not reveal a standard threshold shift, and thus, the Veteran's hearing loss was not caused by and is not the result of military noise exposure.  Notably, however, the same examiner documented the Veteran's credible report of excessive military noise exposure and minimal occupational and recreational noise exposure, and noted that examination results reveal hearing loss with a configuration that is consistent with an etiology of noise exposure.  See September 2010 VA audiology examination.

Based on the foregoing, to include VA's acknowledgment that the Veteran was exposed to noise during service and the Veteran's competent and credible report of hearing loss that had onset during service and has continued since service, the Board resolves any doubt in the Veteran's favor and finds that service connection for bilateral hearing loss is warranted.


ORDER

Service connection for bilateral hearing loss is granted.





____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


